' ADLER, District Judge.
In a reclamation proceeding brought in connection with this bankruptcy, the referee ordered that the goods which were the subject of the proceeding be sold separately at the time the other property of the bankrupt was sold. The understanding was that the claim of the petitioner in the reclamation proceeding would attach to the proceeds obtained from the sale of his goods. The property was first offered in four separate lots. The lot of goods claimed by the petitioner brought $175. The other three lots brought $775. The total of the separate bids was $950; The property including the petitioner’s lot was then offered in bulk, and brought $1,950; The referee confirmed the sale at $1,950, and ordered that $175, the amount of the separate bid, for plaintiff’s goods be paid to the reclaiming creditor in place of his goods.
The petitioner contends that the amount received for his reclaimed goods on the sale is not the amount bid for them when the lot was put up separately, but that it is a proportion. of the amount received when the property was sold in bulk.
The petitioner’s goods were included in the goods sold under the bulk bid. His goods brought a proportion of the sum received under the bulk bid. That proportion determined by the rule adopted in Re Wilkes (C. C. A. 2d) 55 F. (2d) 224, is $358.80; An order may be entered accordingly.